Case
   Case
     1:19-cv-00492-MAC-ZJH
        1:19-cv-00492 Document
                           Document
                               1-3 Filed
                                     2 Filed
                                         10/15/19
                                             10/15/19
                                                  PagePage
                                                       3 of 12
                                                            1 of
                                                               PageID
                                                                 5 PageID
                                                                      #: 13
                                                                          #: 29

                                                     FILED: 8/912019 8:56 AM
                                                     Vickie Edgerly, District Clerk
                                                     Orange County, Texas
                                                     Reviewed By: Justin Rhodes

                               Cause No. B190296-C

    DEAN SCHIRMER, and wife,                          IN THE .7UDICIAL DISTRICT
    MICHELLE SCHIRMER                   §
                                        §
    vS.                                 §            ORANGE COUNTY, TEXAS

    STATE FARM LLOYDS .                 §            163rd     DISTRICT COURT


                        PLAINTIEFS' ORIGINAL PETITION


   TO THE HONORABLE 7UDGE OF SAID COURT:

          COMES NOW, DEAN SCHIRMER, and wife, MICHELLE SCHIRMER,

   hereinafter referred to as Plaintiffs, and compiains of STATE FARM LLOYDS,

   hereinafter referred to as Defendant, and as grounds would show unto the court

   the followina:

                                            I.

          Plaintiffs intend that discovery be conducted under Level III, Texas Rule

   of Civil Procedure 190.4.

                                         II.

          Plaintiffs, DEAN SCHIRMER, and wife, MICHELLE SCHIRMER are the

   owners of the residential property made the -subject of this sui,t, which is

   situated in Orange County, Texas.

          Defenda:nt, STATE FARM LLOYDS, is a corporation doing business in the

   venue and jurisdiction of this Court, who may be served by serving its

   registered agent/attorney for service: CT Corporation System, 350 North St.

   Paul Street, Dallas, TX 75201.
Case
   Case
     1:19-cv-00492-MAC-ZJH
        1:19-cv-00492 Document
                           Document
                               1-3 Filed
                                     2 Filed
                                         10/15/19
                                             10/15/19
                                                  PagePage
                                                       4 of 12
                                                            2 of
                                                               PageID
                                                                 5 PageID
                                                                      #: 14
                                                                          #: 30




          The Court has jurisdiction over Defendant, STATE FARM LLOYDS because

    Defendant is a company doing business in the State of Texas and has

    purposefully established minimum contacts with the State of Texas.. The court

    has jurisdiction over the controversy because the damages are within the

    jurisdictionai limits of the court.

                                          IV.

          Venue is proper ln Orange County, Texas because the events made the

    basis of this suit took place in Orange County, Texas and the property made the

    subject of this claim is located in Orange County, Texas.

                                          V.

          This lawsuit is brought against Defendant insurance carrier for recovery

    of costs of repair to Plaintiffs' residence caused by Hurricane Harvey. STATE

    FARM LLOYDS, Defendant, sold a policy of homeowner's insurance to Plaintiffs

    and contracted to indemnify Plaintiffs for all losses caused by windstorm. On

, or about August 29, 2017, Hurricane Harvey caused extensive damages to

    Plaintiffs' residence located at 1713 Western Avenue, Orange, Orange County,

   Texas. Such costs of repair are estimated to be $64,395.91. Plaintiffs made

   proper claim for all costs of repair as required under the policy and allowed

   Defendant insurance company representatives and adjusters access to the

   property for thorough inspection and appraisal.
Case
   Case
     1:19-cv-00492-MAC-ZJH
        1:19-cv-00492 Document
                           Document
                               1-3 Filed
                                     2 Filed
                                         10/15/19
                                             10/15/19
                                                  PagePage
                                                       5 of 12
                                                            3 of
                                                               PageID
                                                                 5 PageID
                                                                      #: 15
                                                                          #: 31




          To date, Defendant STATE FARM LLOYDS, its agents, servants, employees

    and representatives have failed to indemnify and compensate Plaintiffs for their

    costs of repair.

                                            vI.
          Plaintiffs bring this suit pursuant to Articles 541 and 542, et seq. of the

    Texas Insurance Code for all costs of repair and damages to their residence

    caused by Hurricane Harvey. The evidence will likely show:

          1)    Defendant and its representatives knowingly misrepresented to

                claimants pertinent facts or policy provisions relating to the

                coverage at issue;

         2)     Defendant and its representatives failed to acknowledge with

                reasonable promptness pertinent communications relating to the

                claim;

         3)     Defendant and its representatives failed to adopt and implemerit

                reasonable standards for the prompt investigation of the claim;

         4)     befendant and its representatives failed to attempt in good faith,

               a prompt, fair and equitable.settlement of the claim submitted in

               which liability has become clear;

         5)    Defendant and its representatives have compelled. claimants to

               Institute suit by offering substantially less than the amounts ,

               Plaintiffs will likely recover in suit;
Case
   Case
     1:19-cv-00492-MAC-ZJH
        1:19-cv-00492 Document
                           Document
                               1-3 Filed
                                     2 Filed
                                         10/15/19
                                             10/15/19
                                                  PagePage
                                                       6 of 12
                                                            4 of
                                                               PageID
                                                                 5 PageID
                                                                      #: 16
                                                                          #: 32




          6)    Defendant and its representatives have negligently or intentionally

                refused to pay the proper amount due under the policy.

          The .foregoing acts and omissions were a proximate cause of Plaintiffs

    damages.

                                         VIi.
                                       DAMAGES

          Plaintiffs would show that the reasonable and necessary costs of repair

   caused by Hurricane Harvey are $64,395.91 for which suit is brought. Plaintiffs

   further allege that additionai cost of repairs will likely be found as construction

   proceeds on the residence.

                                        VIII.
                                      EXPENSES

         Plaintiffs bring this lawsuit for recovery of all costs of expenses related to

   the lawsuit and for all statutory penalties, interest and punitive damages

   allowed by {aw.

                                         IX.
                                       PRAYER

         WHEREF'ORE PREMISES CONSIDERED, Plaintiffs pray that Defendant be

   cited to appear and answer herein and that upon final hearing, Plaintiffs have

   judgment over and against the Defendant, judgment for all damages and

   injuries alleged herein which are in excess of the minimum jurisdictional limits

   of thfs Court, and further that Plaintiffs have over and against all named

   Defendant h.erein such judgment together with punitive damages, prejudgment

  interest, post-judgment interest at the legai rate of interest, attorney's fees that
Case
   Case
     1:19-cv-00492-MAC-ZJH
        1:19-cv-00492 Document
                           Document
                               1-3 Filed
                                     2 Filed
                                         10/15/19
                                             10/15/19
                                                  PagePage
                                                       7 of 12
                                                            5 of
                                                               PageID
                                                                 5 PageID
                                                                      #: 17
                                                                          #: 33




    are reasonable and necessary that are allowed by law, costs of Court, all other

   damages as allowed by law and for such other and further relief, both general

   and specific, in law and in equity, for which Plaintiffs may show themselves

   justly entitled,

           PLAINTIFFS RESPECTFULLY REQUEST A TRIAL BY JURY.



                                              Respectfully submitted,-

                                              DIES LAW OFF.LCF.~~
                                                    ~ ~~ -_______ -~----_-_..-~
                                                                                 )

                                            ~

                                              DAVID DIES
                                              State Bar #05850800
                                              1703 Strickland Drive
                                              Orange, Texas 77630
                                              rherford@dieslaw.com
                                              (409) 883-0892
                                             '(409) 670-0888 - Facsimile

                                             ATTORNEYS FOR PLAINTIFFS
